Exhibit 99 Summary of Changes in Core Performance Measures Three months ended March 31, 2014 Corning Incorporated Display Technologies Specialty Materials Core net sales as reported -JPY 93^ $ $ $ Constant yen adjustment to JPY 99 Core net sales - JPY 99* $ $ $ Core equity earnings as reported - JPY 93^ $ 61 $ Constant yen adjustment to JPY 99 Core equity earnings - JPY 99* $ 61 $ Core earnings as reported - JPY 93^ $ $ $ 32 Constant yen adjustment to JPY 99 Core earnings - JPY 99* $ $ $ 32 Three months ended June 30, 2014 Corning Incorporated Display Technologies Specialty Materials Core net sales as reported -JPY 93^ $ $ $ Constant yen adjustment to JPY 99 Core net sales - JPY 99* $ $ $ Core equity earnings as reported - JPY 93^ $ 58 $ Constant yen adjustment to JPY 99 Core equity earnings - JPY 99* $ 57 $ Core earnings as reported - JPY 93^ $ $ $ 44 Constant yen adjustment to JPY 99 1 Core earnings - JPY 99* $ $ $ 45 Three months ended September 30, 2014 Corning Incorporated Display Technologies Specialty Materials Core net sales as reported -JPY 93^ $ $ $ Constant yen adjustment to JPY 99 Core net sales - JPY 99* $ $ $ Core equity earnings as reported - JPY 93^ $ 76 $ Constant yen adjustment to JPY 99 Core equity earnings - JPY 99* $ 75 $ Core earnings as reported - JPY 93^ $ $ $ 52 Constant yen adjustment to JPY 99 1 Core earnings - JPY 99* $ $ $ 53 Three months ended December 31, 2014 Corning Incorporated Display Technologies Specialty Materials Core net sales as reported -JPY 93^ $ $ $ Constant yen adjustment to JPY 99 Core net sales - JPY 99* $ $ $ Core equity earnings as reported - JPY 93^ $ $ Constant yen adjustment to JPY 99 Core equity earnings - JPY 99* $ $ Core earnings as reported - JPY 93^ $ $ $ 34 Constant yen adjustment to JPY 99 2 Core earnings - JPY 99* $ $ $ 36 Year ended December 31, 2014 Corning Incorporated Display Technologies Specialty Materials Core net sales as reported -JPY 93^ $ $ $ Constant yen adjustment to JPY 99 Core net sales - JPY 99* $ $ $ Core equity earnings as reported - JPY 93^ $ $ Constant yen adjustment to JPY 99 Core equity earnings - JPY 99* $ $ Core earnings as reported - JPY 93^ $ $ $ Constant yen adjustment to JPY 99 4 Core earnings - JPY 99* $ $ $ © 2015 Corning Incorporated. All Rights Reserved. -1- Three months ended March 31, 2013 Corning Incorporated Display Technologies Specialty Materials Core net sales as reported -JPY 93^ $ $ $ Constant yen adjustment to JPY 99 Core net sales - JPY 99* $ $ $ Core equity earnings as reported - JPY 93^ $ $ Constant yen adjustment to JPY 99 Core equity earnings - JPY 99* $ $ Core earnings as reported - JPY 93^ $ $ $ 39 Constant yen adjustment to JPY 99 2 Core earnings - JPY 99* $ $ $ 41 Three months ended June 30, 2013 Corning Incorporated Display Technologies Specialty Materials Core net sales as reported -JPY 93^ $ $ $ Constant yen adjustment to JPY 99 Core net sales - JPY 99* $ $ $ Core equity earnings as reported - JPY 93^ $ $ Constant yen adjustment to JPY 99 Core equity earnings - JPY 99* $ $ Core earnings as reported - JPY 93^ $ $ $ 53 Constant yen adjustment to JPY 99 1 Core earnings - JPY 99* $ $ $ 54 Three months ended September 30, 2013 Corning
